Name: Council Regulation (EEC) No 3951/87 of 21 December 1987 on export arrangements for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 No L 371 /6 Official Journal of the European Communities 30 . 12. 87 COUNCIL REGULATION (EEC) No 3951/87 of 21 December 1987 on export arrangements for certain types of non-ferrous metal waste and scrap / procedure and for certain simplifications of that proce ­ dure (5) apply only if the measures introducing export restrictions provide for their application ; Whereas the Commission set up by Regulation (EEC) No 2603/69 has been consulted, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), as last amended by Regulation (EEC) No 1934/82 (2), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (3), as last amended by the Act of Accession of Spain and Portugal, and in parti ­ cular Article 2 thereof, Having regard to the proposal from the Commission , Whereas, under Regulation (EEC) No 4052/86 (4), exports of aluminium and lead waste and scrap were made subject, for 1987, to production of a prior export licence to be issued by the appropriate authorities of the Member States according to procedures to be laid down ; whereas these arrangements expire on 31 December 1987 ; whereas it is advisable to retain them for 1988 with a view to following closely the trend of exports of the products concerned ; Whereas Community refiners are continuing to expe ­ rience supply difficulties over the whole spectrum of copper materials ; whereas these difficulties derive in particular from the current imbalance of tariff and non-tariff measures on the world copper market ; whereas the quota system in force in 1987 under Regulation (EEC) No 4052/86 should, therefore, be maintained in 1988 for exports of copper ash and residues and copper waste and scrap ; Whereas the estimate of requirements is a satisfactory criterion for the allocation of quotas among third coun ­ tries ; Whereas the provisions relating to the monitoring of intra-Community trade laid down in Commission Regula ­ tion (EEC) No 223/77 of 22 December 1976 on provi ­ sions for the implementation of the Community transit Article 1 1 . Community exports between 1 January and 31 December 1988 of aluminium waste and scrap falling within subheading 7602 00 of the combined nomencla ­ ture and lead waste and scrap falling within subheading 7802 00 of the said nomenclature shall be subject to production of an export licence to be issued by the appro ­ priate authorities of the Member States. The licence shall be issued free of charge, for such quantities as are requested, subject to the provisions set out below. 2. The export licence shall be issued within not more than 15 working days of the date of the application, on presentation by the applicant of a sales contract for the entire quantity applied for. The licence shall be valid for two months. 3 . Each Member State shall inform the Commission of the following within the first 1 5 days of each month : (a) the quantities in tonnes and the prices of the products for which export licences have been issued during the previous month ; (b) the quantities in tonnes of products which have been exported during the month preceding that referred to under point (a) ; (c) the quantities in tonnes authorized for export or exported under inward or outward processing arrange ­ ments ; (d) the third country of destination . The Commission shall pass this information to the Member States . Article 2 Community export quotas shall be established as follows for 1988 :(') OJ No L 324, 27. 12 . 1969, p. 25 . 0 OJ No L 211 , 20 . 7 . 1982, p. 1 . (3) OJ No L 124, 8 . 6 . 1970, p. 1 . (4) OJ No L 377, 31 . 12 . 1986, p . 31 . 0 OJ No L 38 , 9 . 2 . 1977, p. 20 . Official Journal of the European Communities No L 371 /730 . 12. 87 (tonnes) CN code Description Quantity ex 2620 ex 7404 00 Ash and residues of . copper and copper alloys Waste and scrap of copper and copper alloys 28 500 36 280 administrative action relating to customs warehousing procedure (2),: or in free zones in accordance with Council Directive 69/75/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regula ­ tion or administrative action relating to free zones (3). Article 1 (3) (c) and (d) shall apply. 2. Temporary exports of the goods referred to in Article 2 shall be charged against the quota of the export ­ ing Member State . However, a decision allowing goods not to be charged by using the outward processing arrangements provided for by Council Regulation (EEC) No 2473/86 (4) may be taken under the procedure set out in Article 1 1 (2) and (3) of Regulation (EEC) No 1023/70 . Article 5 Title III of Regulation (EEC) No 223/77 shall apply to the movement within the Community of the products listed in Article 2. Article 6 The Council shall decide in due time, and in any case before 31 December 1988 , on the measures to be taken regarding the export of the products listed in Articles 1 and 2 after this Regulation has expired. Article 7 This Regulation shall enter into force on 1 January 1988 and shall expire on 31 December 1988 . Article 3 The quotas specified in Article 2 shall be allocated accor ­ ding to the estimate of requirements. Article 4 1 . Exports of the goods referred to in Article 2 shall not be charged against the quota of the exporting Member State : (a) Where the goods are exported in the unaltered state or as compensating products under the inward proces ­ sing relief arrangements, suspension system, provided for in Regulation (EEC) No 1999/85 ('), as long as goods complying with the conditions of Articles 9 and 10 of the Treaty are not used in the manufacture of the said compensating products ; (b) where goods not complying with Articles 9 and 1 0 of the Treaty are exported after having been placed in customs warehouses in accordance with Council Directive 69/74/EEC of 4 March 1969 on the harmo ­ nization of provisions laid down by law, regulation or This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Council The President B. HAARDER (2) OJ No L 58, 8 . 3 . 1969, p. 7 . (3) OJ No L 58 , 8 . 3 . 1969, p. 11 . (4) OJ No L 212, 2 . 8 . 1986, p. 1 .(') OJ No L 188 , 20 . 7 . 1985, p. 1 .